Title: To Benjamin Franklin from David Hartley: Two Letters, 26 October 1779
From: Hartley, David
To: Franklin, Benjamin


I.

My Dear friendOctober 26 1779
I have communicated the Substance of yours of the 8th instant to the Board & when I receive their answer I will transmitt it to you. I am very anxious to hear again from you of M De Sartine’s consent to the passport to Morlaix that we may get our Cartel ship on float again. With respect to the admission of the written contracts I am sorry for the delay of the answer. I have renewed my application for an Answer upon transmitting the additional Contracts wch you sent me in your last letter.
I shall be much obliged to you for your assistance in the Case of Capt. Stephenson not only as an agreeable thing to myself being a request coming to me from some very particular friends of mine who are of great weight & importance to me but because little douceurs of that kind contribute to soften asperities, & may in the end produce very great good. I have had another application of the same kind from a friend of mine at Hull Mr Thomas Browne an Elder Brother of the Trinity house at Hull. His Son was taken on board the armed ship the Countess of Scarbrough. He writ to me to desire that I wd apply to you in his favour if it was in your power either to obtain his release or an easy Confinement. There is nothing that I set my heart upon so much as to cultivate the intervenetion of any good offices to prevent and to abate animosities between the people of Great Britain & America. That is an object wch is never out of my thoughts.— Your affate.
DH.
to Dr. Franklin—


P.S. According to yr. request I send you the particulars of Capn. C——ms situation. He was taken by an Engs Frigate near Bermudas in May, kept in Irons on board Her, for some weeks at sea & in the port of N York, then put on board the Grantham Packet & brought in Her all the way Irond to Falmo. abot. the 9 July removd from this Packet to Pendennis Castle, where He was kept in Irons & deprivd any open converse but with the Goaler. As soon as this was known here, a friend of yrs. informd the Board of sick & hurt of His situation & bad treatment, & petitiond for His removal to Mill Prison there to wait the common fate of His Countrymen. The petition was granted, & a Sloop of war carryd Him to Plymo. where His Irons were taken off and where he still is in the same situation with others. As He was exceedingly, nay shamefully, bare of Cloaths during His voyage to & from N York, as soon as things could be got into Prison to Him he was comfortably clad, & in this respect, as well as small supplys of a few guineas at a time to procure him tolerable food (for the Prison allowance is very scanty) He is now tolerably well off & has a communication with his friends; He being allowd to talk to them at the Grate of the Prison. He was harshly treated on board the man of war & the packet, & very ill used while at N York; but as his situation is now much better & rather more comfortable, I think it is but right it should be made known in America, In order that the three officers confind in the Goal of Phila. ‘to abide His fate’ may also meet with better treatment from their keepers. There is no knowing to what lengths of mischief acts of retaliation may be carryd— there seems a disposition at present in this Country, to treat Prisoners better than heretofore; and I am given to believe there will be no unfair proceeding against any individual taken in War and brought here, that will authorise retaliation in America.

 
Addressed: To Dr Franklin
 
II.
My Dear friendOctober 26 1779
I understand from a friend of ours that by a letter from you he thinks that you have not received the letters wch I have writ to you lately on the Subject of the Exchange of prisoners. I therefore send you the Copies. I have indeed been surprized at not having had any answers from you wch makes me likewise doubt whether my letters since the beginning of September may not have miscarried—
These are the Copies to wch. I have nothing to add but that as soon as I receive your answers I will do every thing in my power to proceed with farthar Exchanges— I have writ to you another letter of October 11 wch was to be sent to you by a private hand—
Your affecte
DH
To Dr. Franklin—
